Per Curiam.

The court was without jurisdiction to assess
penalties under the Housing and Rent Act of 1947 (U. S. Code, tit. 50, Appendix, § 1881 et seq.) for a period greater than twelve months prior to the commencement of the action, even though the Statute of Limitations was not pleaded (Lindner v. Miracle Realty Corp., N. Y. L. J., Oct. 18, 1947, p. 924, col. 7 [App. Term, 2d Dept.]; Thompson v. Taylor, 62 F. Supp. 930; Bowles v. Babcock, 65 F. Supp. 380).
It was error, too, for the court to have considered the area rent attorney’s interpretation in resolving the facts of this case.
The judgment should he unanimously reversed, on the law, and a new trial granted, with $30 costs to the defendants to abide the event.
Steinbrink, Fennelly and Golden, JJ., concur.
Judgment reversed, etc.